NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JPMORGAN CHASE BANK, N.A.,                      No. 16-17350

                Plaintiff-Appellee,             D.C. No. 1:15-cv-00512-DKW-
                                                BMK
 v.

STACY MONIZ,                                    MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Stacy Moniz appeals pro se from the district court’s order denying his post-

judgment motion for reconsideration in JPMorgan Chase’s diversity action alleging

a breach of contract claim. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah Cty., Or. v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion in denying Moniz’s motion for

reconsideration because Moniz failed to establish any basis for such relief.

See id. at 1262-63 (setting forth grounds for relief under Fed. R. Civ. P. 59(e) and

60(b)).

      The district court did not abuse its discretion in granting JPMorgan Chase’s

Rule 60(a) motion and amending the judgment to clarify that its dismissal of

JPMorgan Chase’s action was without prejudice because the amended judgment

reflects the original intent of the court. See Garamendi v. Henin, 683 F.3d 1069,

1077, 1079 (9th Cir. 2012) (setting forth standard of review and noting that “Rule

60(a) allows a court to clarify a judgment in order to correct a failure to

memorialize part of its decision” (internal quotation marks omitted)).

      AFFIRMED.




                                           2                                   16-17350